DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 06/03/2021.
Claims 11-13 are new.
Claims 1-5, 8, and 10 are amended.
Claims 1-13 are rejected.
Claims 1-13 are pending.

Drawings
The Drawings filed on 12/04/2017 are acceptable for examination purposes.

Specification
The Specification filed on 06/03/2021 is acceptable for examination purposes.

Response to Arguments
Applicant asserts Chao does not disclose the “second information indicating the state of the vehicle-occupant with respect to the equipment are associated with each other”
Examiner respectfully disagrees. Chao in at least the figures on § 5.2 disclose the indication “We extracted all frames in these videos and manually labeled four pre-defined postures including: 1. normal 
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.

Examiner Notes
Examiner want to make the interpretation and record clear with the following notes:
The term “forming” and variations are being interpreted as training a model.
Claim 3 is dependent on claim 1.
Claim 5 is dependent on claim 3.
Claim 8 is dependent on claim 7.
In claim 9, the “learning-storage medium” and the “storage medium being a non-transitory storage medium” are interpreted as the same, meaning they are non-transitory.
In claim 10, the “estimating-program storage medium” and the “storage medium being a non-transitory storage medium” are interpreted as the same, meaning they are non-transitory.
Claim 10 is dependent on claim 9.
If the applicant disagrees with Examiner interpretations, the applicant should indicate this on the record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao Yan (hereinafter Chao) “Vision-based Driver Behaviour Analysis”.
In reference to claim 1. Chao teaches a learning device configured to form a model to be used in an estimating device configured to estimate a state of a vehicle-occupant with respect to equipment of a vehicle (Chao in at least Abstract discloses "a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures."), the learning device comprising:
“a memory storing instructions” (Chao in at least § 5.5.1, § 6.4.1, and § 7.3 discloses the computer); and
a processor, when executing the instructions stored in the memory” (Chao in at least § 5.5.1, § 6.4.1, and § 7.3 discloses the computer), that performs operations including:
“obtaining training data in which an image containing an image of the equipment, first information indicating a skeleton location of a specific part of the vehicle-occupant, and second information indicating the state of the vehicle-occupant with respect to the equipment are associated with each other” (Chao in at least page 73 under § 5.1 "Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image." Chao in at least page 76 § 5.2.2 "All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into 
“forming the model such that the estimating device can obtain the first information and the second information associated with the image containing the image of the equipment” (Chao discloses "first information" in at least page 14 § 2.4.3 "For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver's limbs, with visual information provided by an infrared Time-of-Flight camera." Chao discloses "second information" in at least page 12 § 2.3.3 "Alternatively, in [ 46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel responding to a ringing cell phone, and manually adjusting the radio volume).

In reference to claim 2. Chao teaches the learning device according to claim 1 (as mentioned above), wherein:
“the processor forms the model through a deep learning with an aid of a neural network” (Chao in at least Abstract disclsoes "a posture based driver distraction recognition system is 

In reference to claim 3. Chao teaches an estimating device configured to estimate a state of a vehicle-occupant with respect to equipment of a vehicle, the estimating device comprising:
“a storage configured to store the model formed by the learning device as defined in claim 1” (Chao in at least § 5.5.1, § 6.4.1, and § 7.3 discloses the computer);
“a memory storing instructions” (Chao in at least § 5.5.1, § 6.4.1, and § 7.3 discloses the computer); and
“a processor, when executing the instructions stored in the memory of the estimating device” (Chao in at least § 5.5.1, § 6.4.1, and § 7.3 discloses the computer), that performs operations including:
“obtaining an image containing an image of the equipment, estimating the state of the vehicle-occupant based on the obtained image containing the image of the equipment and the model, and outputting the first information and the second information as an estimating result” (Chao in at least Abstract discloses "a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures." In 

In reference to claim 5. Chao teaches an estimating system configured to estimate a state of a vehicle-occupant with respect to equipment of a vehicle, the estimating system comprising:
“a camera configured to shoot an image containing an image of the equipment” (Chao in at least page 14 § 2.4.3 "For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver's limbs, with visual information provided by an infrared Time-of-Flight camera." Chao in at least page 15 "In [54] a camera array system was proposed to track important driver body parts and to analyze driver activities such as steering movements."); and
“the estimating device as defined in claim 3, wherein the processor of the estimating device obtains the image containing the image of the equipment from the camera” (Chao in at least page 28 § 3.3.1 "In the following section, the segmented actions images is further manually labelled into four different categories of action primitives based on the trajectory of driver's right hand as shown in Fig. 3.2." Page. 29 Fig. 3.2 shows images of driver interaction with shift lever, steering wheel and dashboard.).

In reference to claim 6. Chao teaches the estimating system according to claim 5 (as mentioned above), wherein:
“the camera is configured to shoot an image containing an image of the equipment disposed within a given region in an interior of the vehicle” (Chao in at least page 14 § 2.4.3 "For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver's limbs, with visual information 

In reference to claim 7. Chao teaches a learning method for forming a model to be used in an estimating method for estimating a state of a vehicle-occupant with respect to equipment of a vehicle, the learning method comprising:
“obtaining training data in which an image containing an image of the equipment, first information indicating a skeleton location of a specific part of the vehicle-occupant, and second information indicating a state of the vehicle-occupant with respect to the equipment are associated with each other” (Chao in at least page 73 § 5.1 "Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image." Chao in at least page 76 § 5.2.2 "All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into three subsets, that is, training set, validation set, and test set, with 24210, 1000, and 4200 samples, respectively." Chao in at least page 14 § 2.4.3 "For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver's limbs, with visual information provided by an infrared Time-of-Flight camera." Chao in at least page 12 § 2.3.3 "Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel responding to a ringing cell phone, and manually adjusting the radio volume); and
“forming the model such that the first information and the second information associated with the image containing the image of the equipment are obtainable in the estimating method” (Chao disclose "first information" in at least page 14 § 2.4.3 "For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver's limbs, with visual information provided by an infrared Time-of-Flight camera." Chao discloses "second information" in at least page 12 § 2.3.3 "Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel responding to a ringing cell phone, and manually adjusting the radio volume)).

In reference to claim 8. Chao teaches an estimating method for estimating a state of a vehicle-occupant with respect to equipment of a vehicle, the estimating method comprising:
“obtaining an image containing an image of the equipment” (Chao in at least page 73 § 5.1 "Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image." Chao in at least page 76 § 5.2.2 "All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into three subsets, that is, training set, validation set, and test set, with 24210, 1000, and 4200 samples, respectively.");
“estimating the state of the vehicle-occupant with respect to the equipment by using the obtained image and the model formed by the learning method as defined in claim 7” (Chao in at least Abstract "a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict predefined driving postures. The main idea is to monitor driver arm patterns with 
“outputting the first information and the second information as an estimating result” (Chao discloses "first information" in at least page 14 § 2.4.3 "For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver's limbs, with visual information provided by an infrared Time-of-Flight camera." Chao discloses "second information" in at least page 12 § 2.3.3 "Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel responding to a ringing cell phone, and manually adjusting the radio volume).

In reference to claim 9. Chao teaches a learning-program storage medium storing a learning program to be executed by a computer of a learning device for forming a model to be used in an estimating device for estimating a state of a vehicle-occupant with respect to equipment of a vehicle, and the storage medium being a non-transitory storage medium, wherein the learning program causes the computer to execute:
“a process of obtaining training data in which an image containing an image of the equipment, first information indicating a skeleton location of a specific part of the vehicle-occupant, and second information indicating a state of the vehicle-occupant with respect to the equipment are associated with each other” (Chao in at least page 73 § 5.1 "Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image." Chao in at least page 76 § 5.2.2 "All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into 
“a process of forming the model such that the estimating device can obtain the first information and the second information associated with the image” (Chao discloses "first information" in at least page 14 § 2.4.3 "For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver's limbs, with visual information provided by an infrared Time-of-Flight camera." Chao discloses "second information" in at least page 12 § 2.3.3 "Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel responding to a ringing cell phone, and manually adjusting the radio volume)).

In reference to claim 10
“a process of obtaining an image containing an image of the equipment” (Chao in at least page 73 § 5.1 "Our work focus on the characterization of driving posture, with high-level features extracted hierarchically from raw input image." Chao in at least page 76 § 5.2.2 "All frames were extracted and manually labeled. Some examples are shown in Fig.5.4. They are divided into three subsets, that is, training set, validation set, and test set, with 24210, 1000, and 4200 samples, respectively."),
“a process of estimating the state of the vehicle-occupant with respect to the equipment by using the obtained image and the model formed by the learning program stored in the learning-program storage medium as defined in claim 9” (Storage/memory is inherent in CNNs. Chao in at least Abstract] "a posture based driver distraction recognition system is extended, which applies convolutional neural network (CNN) to automatically learn and predict pre-defined driving postures. The main idea is to monitor driver arm patterns with discriminative information extracted to predict distracting driver postures."), and
“a process of outputting the first information indicating the skeleton location of the specific part of the vehicle-occupant and the second information indicating the state of the vehicle-occupant with respect to the equipment as an estimating result” (Chao discloses "first information" in at least page 14 § 2.4.3 "For example, a variant of the Iterative Closest Point (ICP) registration algorithm was proposed in [52] to estimate the location and orientation of a driver's limbs, with visual information provided by an infrared Time-of-Flight camera." Chao discloses "second information" in at least page 12 § 2.3.3 "Alternatively, in [46], driver distractions are classified into the following three categories: 1. visual distraction (e.g., looking away from the roadway); 2. Cognitive distraction (e.g., your mind off the road); 3. Manual distraction (e.g., your hands off the wheel responding to a ringing cell phone, and manually adjusting the radio volume)).

In reference to claim 11. Chao teaches the learning device according to claim 1 (as mentioned above), wherein the training data includes:
“an image including a vicinity of a steering wheel” (Chao in at least the figures on § 5.2 disclose images including a vicinity of a steering wheel);
“two dimensional coordinates indicating the skeleton location of a hand of the vehicle-occupant” (Chao in at least § 2.6.1, § 3.3.1, § 4.5, and § 7.2.1 discloses at least x and y coordinates of the images); and
“"ON" or "OFF" indicating whether the hand of the vehicle-occupant is on or off the steering wheel” (Chao in at least the figures on § 5.2 disclose the indication “We extracted all frames in these videos and manually labeled four pre-defined postures including: 1. normal driving (posture1) 2. operating the shift gear (posture2) 3. eating and smoking (posture3) 4. responding a cell phone (posture4)”).

In reference to claim 12. Chao teaches the learning device according to claim 11 (as mentioned above), wherein the training data contains:
“at least two types of images including steering wheels which are different at least in size, location or pattern” (Chao in at least § 2.4, § 3.1, § 3.3 discloses steering wheel movements such as steering the car forward, turning left, and turning right i.e. patterns).

In reference to claim 13. Chao teaches the estimating device according to claim 3 (as mentioned above), wherein:
“the estimating device obtains an image including a vicinity of a steering wheel, and outputs the estimating result including two dimensional coordinates indicating the skeleton location 
“"ON" or "OFF" indicating whether the hand of the vehicle-occupant is on or off the steering wheel” (Chao in at least the figures on § 5.2 disclose the indication “We extracted all frames in these videos and manually labeled four pre-defined postures including: 1. normal driving (posture1) 2. operating the shift gear (posture2) 3. eating and smoking (posture3) 4. responding a cell phone (posture4)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chao Yan (hereinafter Chao) “Vision-based Driver Behaviour Analysis” in view of Hobbs et al. (hereinafter Hobbs) US20130261871A1).
In reference to claim 4. Chao teaches the estimating device according to claim 3 (as mentioned above), wherein:
Chao does not explicitly disclose:
“the processor of the estimating device recognizes at least one of a steering wheel, a touch panel of a car navigation system, a window, a door handle, a control panel for an air-conditioner, a rear-view mirror, a dashboard, a seat, an arm rest, a center compartment, and a glove compartment as the equipment”.

“the processor of the estimating device recognizes at least one of a steering wheel, a touch panel of a car navigation system, a window, a door handle, a control panel for an air-conditioner, a rear-view mirror, a dashboard, a seat, an arm rest, a center compartment, and a glove compartment as the equipment” (Hobbs in at least ¶ [0004]: "The data storage further includes instructions executable by the at least one processor to record three-dimensional images of an interior portion of the vehicle, and, based on the three-dimensional images, detect a given gesture in a given region of the vehicle, where the given gesture corresponds to one of the plurality of predetermined gestures and the given region corresponds to one of the plurality of predetermined regions. ¶ [0026]: "For instance, the predetermined regions may include interior Surfaces of the vehicle, Such as a steering wheel dashboard, air-conditioning vent, seat, headrest, armrest, or a rear-view mirror of the vehicle, as well as Surfaces of an occupant, such as an ear, arm, or shoulder of the occupant. Other interior surfaces are possible as well." ¶ [0103]: "To this end, the computer vision system 746 may use an object recognition algorithm, a Structure from Motion (SFM) algorithm, video tracking, or other computer vision techniques.").
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Chao and Hobbs. One of ordinary skill would have motivation to combine Chao and Hobbs because both disclosures are directed to intelligent automotive interface systems for driver-vehicle interaction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Primary Examiner, Art Unit 2126